DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the communication filed on 12/27/2021.

Examiner Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The following claims are amended (to fix minor typographical errors):
In claim 1, on line 4, delete “oneor”, insert “one or”. On line 8, delete “computingdevice”, insert “computing device”. On line 25, delete “establishesthe”, insert “establishes the”
In claim 3, on line 3, delete “isassociated”, insert “is associated”.
In claim 11, on line 4, delete “theIP”, insert “the IP”.

Reasons for Allowance
The following is an examiner's statement of reasons for allowance:
Claims 1-4, 6-11 are allowed. 
By interpreting the claims in light of the Specification ([0037], If after resolving a FQDN or reverse resolving an IP address, there are no permissions and/or routing policies associated with the IP address or FQDN, the VPN handler may send the new .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is included in form PTO 892.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HIEU T HOANG/Primary Examiner, Art Unit 2452